Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 6, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 8, 13, and 19 respectively of U.S. Patent No. 11,232,299. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claim 1 requires the additional elements (See the highlighted elements shown in the table below) not required by representative application claim 1 (and the same analysis is also applicable to representative patent program and apparatus claims 13 and 19 vs representative application program and apparatus claims 8, and 15 respectively). However, the conflicting claims are not patentably distinct from each other because:
• The claims recite common subject matter;
• Whereby representative application claim 1 which recites the open-ended
transitional phrase "comprising", do not preclude the additional elements recited by
representative patent claim 1, and
• Whereby the elements of representative application claim 1 are fully anticipated by
representative patent claim 1, and anticipation is "the ultimate or epitome of obviousness”.
(In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Application No. 17/575,502
US Pat. No. 11,232,299
1. A method, comprising:
1. A method, comprising: 
obtaining a plurality of symbol sequences of a document, the document having one or more blocks of associated symbol sequences, each of the one or more blocks of associated symbol sequences comprising two or more symbol sequences of the plurality of symbol sequences;
obtaining a plurality of symbol sequences of a document, the document having a first block of associated symbol sequences, the first block comprising two or more symbol sequences of the plurality of symbol sequences;
generating a plurality of vectors, wherein each vector of the plurality of vectors is representative of one of the plurality of symbol sequences;
determining a plurality of vectors, wherein a vector of the plurality of vectors is representative of one of the plurality of symbol sequences;
processing, by a processing device, the plurality of vectors using a first neural network to determine one or more association values, wherein each of the one or more association values corresponds to a respective association between at least two symbol sequences of the plurality of symbol sequences; and
processing, by a processing device, the plurality of vectors using a first neural network to: obtain a plurality of recalculated vectors, wherein each of the plurality of recalculated vectors is recalculated based on values of the plurality of vectors; and determine a plurality of association values, wherein each of the plurality of association values corresponds to one of a plurality of connections between at least two symbol sequences of the plurality of symbol sequences; and
identifying, by the processing device, using the one or more association values, a
first block of the one or more blocks of associated symbol sequences.
identifying, by the processing device, using the plurality of recalculated vectors and the plurality of association values, the first block of associated symbol sequences


Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the obviousness double patenting rejection by way of an amendment or filing a terminal disclaimer. 
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Numbers: 2021/0012102 and 2021/0125034.

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665